Name: ECSC High Authority: DÃ ©cision No 1-54 of 7 January 1954 amending DÃ ©cision No 30-53 of 2 May 1953 concerning practices prohibited by Article 60 (1) of the Treaty in the common market for coal and steel
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  competition;  coal and mining industries
 Date Published: 1954-01-13

 Avis juridique important|31954D0001ECSC High Authority: DÃ ©cision No 1-54 of 7 January 1954 amending DÃ ©cision No 30-53 of 2 May 1953 concerning practices prohibited by Article 60 (1) of the Treaty in the common market for coal and steel Official Journal 001 , 13/01/1954 P. 0217 - 0217 Danish special edition: Series I Chapter 1952-1958 P. 0014 English special edition: Series I Chapter 1952-1958 P. 0014 Greek special edition: Chapter 08 Volume 1 P. 0010 Spanish special edition: Chapter 08 Volume 1 P. 0011 Portuguese special edition Chapter 08 Volume 1 P. 0011 DECISION No 1-54 of 7 January 1954 amending Decision No 30-53 of 2 May 1963 concerning practices prohibited by Article 60 (1) of the Treaty in the common market for coal and steelTHE HIGH AUTHORITY, Having regard to Article 60 of the Treaty; Having regard to Decision No 30-53 of 2 May 1953 concerning practices prohibited by Article 60 (1) of the Treaty in the common market for coal and steel (Official Journal of 4 May 1953, p. 109); Whereas the rules on publication of prices afford scope inter alia for checking that the rules on non-discrimination are complied with although they do not mutually coincide; Whereas, therefore, breaches of the price publication rules are not necessarily in themselves breaches of the non-discrimination rules; After consulting the Consultative Committee and the Council; DECIDES:Article 1The following shall be substituted for Article 2 of Decision No 30-53: "It shall be a prohibited practice within the meaning of Article 60 (1) for a seller to apply prices or conditions departing from those shown in his price list unless he can show either that the transaction in question does not fall within the categories of transactions covered by this price list, or that the prices or conditions have been departed from uniformly in all comparable transactions. The limits applicable under the price publication rules shall continue to apply to any such exceptions or differences. The foregoing paragraph shall be no bar to the application of Article 60 (2) (b) of the Treaty or the decisions taken by the High Authority in implementation thereof." Article 2This Decision shall enter into force within the Community on 1 February 1954.This Decision was considered and adopted by the High Authority at its meeting on 7 January 1954. For the High Authority The President Jean MONNET